Response to Arguments
12.	(Continued)
	The request for reconsideration has been considered but does not place the application in condition for allowance.
	Applicant argues that the grain-oriented sheet of Iguchi is provided without a forsterite coating, an ultra-thin ceramic coating, an amorphous thin film, and an insulating coating this order, and that the sheet of Muraki is provided with our without a forsterite coating and an insulating coating in this order (Applicant’s Arguments, Page 6).  Applicant submits that the grain-oriented steel sheet of Iguchi is different from that of Muraki, and by utilizing a ceramic coating instead of the forsterite coating, tension is applied to realize iron loss, and thus there is no need to apply a greater tension to the steel sheet by increasing the thickness of the insulating coating (Page 7).  Applicant further argues that the lamination factor is deteriorated by increasing thickness, and argues that Muraki teaches that an insulating coating having a certain degree of thickness is necessary to apply tension to the steel sheet, and thus, there would have been no suggestion or motivation to combine Iguchi with Muraki (Applicant’s Arguments, Pages 7-8).
In regards to Applicant’s arguments, Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Examiner notes that Applicant directs arguments to the separate structures of Iguchi and Muraki, and utilizes mere attorney argument regarding the issues that there is no need to utilize a larger thickness if the forsterite coating is not used, and that the lamination factor is 
Therefore, Applicant has not provided sufficient evidence on the record, for example in the form of additional data or a declaration, to show that one of ordinary skill in the art would not 
Therefore, Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784


/Daniel J. Schleis/            Primary Examiner, Art Unit 1784